Opinion issued October 27, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00975-CR
                            ———————————
                         GERALD POWELL, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 14-DCR-066695


                          MEMORANDUM OPINION

      Appellant Gerald Powell pleaded guilty to robbery without an agreed

recommendation as to punishment. See TEX. PENAL CODE § 29.02. The trial court

sentenced him to eight years in prison. On appeal, Powell contends that the

evidence before the court was legally insufficient to convict him of robbery.
      Because Powell’s stipulation to the crime was legally sufficient to support

the conviction, we affirm.

                                    Background

      Gerald Powell was accused of committing a robbery in Fort Bend County,

Texas. According to a Fort Bend County offense report, the complainant,

Rukshana Ali, withdrew $30,000 from a bank and then parked outside her

apartment complex to check her mail. After she left her car, a blue vehicle

occupied by two men pulled up behind her. The passenger demanded that Ali give

him the keys to her vehicle. Ali threw the keys away from him. The passenger ran

to the keys and picked them up. Ali followed him, and he shoved her to the ground,

causing her to fall. Ali suffered minor abrasions from the fall. The passenger then

drove away in Ali’s car along with the $30,000 still inside.

      Police recovered Ali’s stolen car in Houston. A forensic team searched for

fingerprints and DNA. After the forensic team discovered Powell’s fingerprints in

the car, a detective created a photo array that included his picture. From this array,

Ali identified Powell as one of the people involved in the robbery.

      Powell subsequently was arrested and charged with robbery. The indictment

alleged that he, “while in the course of committing theft and with intent to obtain

or maintain control of the property, intentionally, knowingly, and recklessly

cause[d] bodily injury to Rukshana Ali by pushing Rukshana Ali to the ground.”



                                          2
Powell pleaded guilty to the offense without an agreed recommendation for

sentencing, instead asking for a sentencing hearing before the court. He signed a

document entitled “Defendant’s Plea of Guilty or Nolo Contendere.” This

document bore his initials beside certain admonitions of the court, including a

section titled “Written Stipulation and Judicial Confession,” which stated:

                   I, the Defendant, after consultation with my attorney,
             sign this “Written Stipulation and Judicial Confession” and
             have placed my initials in the brackets beside each, to stipulate
             and confess to the following:

             [ GP ].      That in Fort Bend County, Texas, I (the same
                          individual indicted in this cause) on 5/16/2014,
                          committed the acts alleged in the indictment in this
                          cause, and that the evidence and testimony would
                          prove beyond a reasonable doubt that acts and
                          allegations in the indictment in this cause are true
                          and correct . . . .

      After a sentencing hearing, the trial court sentenced Powell to eight years in

prison. The trial court certified his right of appeal. Powell filed a notice of appeal

from the judgment.

                                      Analysis

      In his sole issue, Powell asserts that the evidence presented to the trial court

was legally insufficient to support his conviction.

      When a felony conviction is based on a guilty plea the State must “introduce

evidence into the record showing the guilt of the defendant and . . . in no event

shall a person charged be convicted upon his plea without sufficient evidence to


                                          3
support the same.” TEX. CODE CRIM. PROC. art. 1.15. “The statute expressly

provides that the defendant may consent . . . to an oral or written stipulation of

what the evidence against him would be.” Menefee v. State, 287 S.W.3d 9, 13

(Tex. Crim. App. 2009).

      A stipulation of evidence “will suffice to support the guilty plea so long as it

embraces every constituent element of the charged offense.” Id. A stipulation that

incorporates the indictment by reference will satisfy this requirement. See Keller v.

State, 125 S.W.3d 600, 605 (Tex. App.—Houston [1st Dist.] 2003, pet. dism’d).

Additionally, a stipulation to “the indictment as true and correct will constitute a

judicial confession sufficient to support a judgment of conviction.” Menefee, 287
S.W.3d at 16 n.30.

      Powell signed a stipulation in which he admitted that he “committed the acts

alleged in the indictment in this cause, and that the evidence and testimony would

prove beyond a reasonable doubt that acts and allegations in the indictment in this

cause are true and correct.” The indictment alleged that Powell, “while in the

course of committing theft and with intent to obtain or maintain control of the

property, intentionally, knowingly, and recklessly cause[d] bodily injury to

Rukshana Ali by pushing Rukshana Ali to the ground.” A person commits robbery

if, in the course of committing theft, and with intent to obtain or maintain control

of property, he intentionally, knowingly, or recklessly causes bodily injury to



                                          4
another. TEX. PENAL CODE § 29.02; see McCall v. State, 113 S.W.3d 479, 480

(Tex. App.—Houston [1st Dist.] 2003, no pet.). The indictment alleged all of the

constituent elements of the offense of robbery. Thus, Powell’s stipulation served as

sufficient evidence to support his conviction as a result of his guilty plea. See

Menefee, 287 S.W.3d at 13, 16 n.30; Keller, 125 S.W.3d at 605. Powell has not

challenged the stipulation in any form, and the record indicates that his signature

was knowing and voluntary. The trial court had sufficient evidence to convict

Powell. See TEX. CODE CRIM. PROC. art. 1.15. We overrule Powell’s sole issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5